Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 10/19/2022 for application number 17/033,108. Claims 1 and 11 have been amended. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.321 V1.2.0 (2017-12) (3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Medium Access Control (MAC) protocol specification (Release 15); hereinafter “NPL1”) in view of Yu et al. (US 20210036757 A1; hereinafter “Yu”), and further in view of Zhou et al. (US 20200037248 A1; hereinafter “Zhou”).

Regarding claim 1, NPL1 discloses a communication method performed by a User Equipment (UE) configured with a Discontinuous Reception (DRX) operation, the communication method comprising: initiating a Random Access (RA) procedure for Beam Failure Recovery (BFR) on a Special Cell (SpCell) after detecting a beam failure event on the SpCell; transmitting a BFR Medium Access Control (MAC) Control Element (CE) on the SpCell, the BFR MAC CE indicating the beam failure event for the SpCell; and determining a period of time as a beam failure recovery time for the UE, a beginning of the period of time determined by a first time at which the UE transmits the BFR MAC CE on the SpCell, an end of the period of time determined by a second time at which the UE receives a BFR Response (BFRR) from the SpCell, the BFRR received on a Physical Downlink Control Channel (PDCCH) that is addressed to a Cell Radio Network Temporary Identifier (C-RNTI) (P. 39, Sec. 5.17: Beam Failure Recovery Request procedure: The beam failure recovery request procedure is used for indicating to the serving gNB of a new SSB or CSI-RS when beam failure is detected on the serving SSB(s)/CSI-RS(s). Beam failure is detected by the lower layers and indicated to the MAC entity. The MAC entity shall: 1>if beam failure indication has been received from lower layers: 2> start beamFailureRecoveryTimer (= at a first time); 2> initiate a Random Access procedure (see subclause 5.1) on the SpCell. 1> if the beamFailureRecoveryTimer expires: 2> indicate beam failure recovery request failure to upper layers. 1> if downlink assignment or uplink grant on the PDCCH (carrying a response to the beam recovery request) addressed for the C-RNTI has been received (= at a second time): 2> stop and reset beamFailureRecoveryTimer; thus, the beam-failure recovery timer runs from a first time to a second time, wherein the first time corresponds to the time when a random access procedure is initiated and the second time corresponds to when downlink assignment or uplink grant on the PDCCH addressed for the C-RNTI has been received.). 
Furthermore, NPL1 discloses that a DRX active time is configurable and can include time periods when various timers are running, or selected to be equal to a time period when waiting for a response to a scheduling request (P. 32, Sec. 5.7: When a DRX cycle is configured, the Active Time includes the time while: drx-onDurationTimer or drx-InactivityTimer or drx-RetransmissionTimerDL or drx-RetransmissionTimerUL or ra-ContentionResolutionTimer (as described in subclause 5.1.5) is running; or a Scheduling Request is sent on PUCCH and is pending (as described in subclause 5.4.4.). 
But NPL1 does not explicitly disclose (a) transmitting a BFR Medium Access Control (MAC) Control Element (CE) via a Physical Uplink Shared Channel (PUSCH) on the SpCell, the BFR MAC CE indicating the beam failure event for the SpCell; and (b) determining a period of time as a DRX Active Time for the UE, a beginning of the period of time determined by a first time at which the UE transmits the BFR MAC CE via the PUSCH on the SpCell, an end of the period of time determined by a second time at which the UE receives a BFR Response (BFRR) from the SpCell, the BFRR received on a Physical Downlink Control Channel (PDCCH) that is addressed to a Cell Radio Network Temporary Identifier (C-RNTI).  
However, in the same field of endeavor, Yu discloses transmitting a BFR Medium Access Control (MAC) Control Element (CE) via a Physical Uplink Shared Channel (PUSCH) on the SpCell, the BFR MAC CE indicating the beam failure event for the SpCell ([0031] After the SR-for-BFR transmission is performed, the UE may obtain a UL resource for transmitting the BFRQ information to the BS. The BFRQ information may include failed SCell index(es) and/or new beam information of failed SCell(s). SCell beam failure event may additionally be included. For delivering failed SCell index(es), new beam information, or beam failure event to a network (NW), channel(s) used for transmission may include the PRACH channel, PUCCH channel, PUSCH channel (e.g., BFR MAC CE), or combinations of the above channels.).
Furthermore, in the same field of endeavor, Zhou discloses configuring DRX active time to a time period needed to monitor for a PDCCH in order to minimize UE’s power consumption ([0421] In an example, the wireless device may continuously (e.g., when DRX operation is not configured) or discontinuously (e.g., in DRX active time if DRX operation configured) monitor one or more PDCCH candidates of the PCell (e.g., by blind decoding). In an example, employing BWP operation and DRX operation at the gNB and/or the wireless device may reduce power consumption.),
wherein a UE may monitor for a PDCCH in response to a beam failure recovery request while a timer is running ([0300] A UE may monitor a PDCCH of a cell for at least one random access response identified by a RA-RNTI or for at least one response to beam failure recovery request identified by a C-RNTI while a timer for a time window is running.).
Thus, NPL1 discloses that “beamFailureRecoveryTimer” starts when a beam recovery request is sent and ends when UE receives a response (BFRR) in a PDCCH”.  Zhou discloses configuring DRX active time to a time window needed to monitor for a PDCCH in order to minimize UE’s power consumption. Therefore, a person skilled in the art would have been able to configure Zhou’s DRX active time to be the same as NPL1’s “beamFailureRecoveryTimer”, because the DRX active time is configurable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL1, Yu, and Zhou (according to KSR vs Teleflex) to select and configure a DRX active time as the time period corresponding to NPL1’s “beamFailureRecoveryTimer”, which starts when a beam recovery request is sent and ends when UE receives a response (BFRR) in a PDCCH”, and derive “determining a period of time as a DRX Active Time for the UE, a beginning of the period of time determined by a first time at which the UE transmits the BFR MAC CE via the PUSCH on the SpCell, an end of the period of time determined by a second time at which the UE receives a BFR Response (BFRR) from the SpCell, the BFRR received on a Physical Downlink Control Channel (PDCCH) that is addressed to a Cell Radio Network Temporary Identifier (C-RNTI)”, and thus obtain the limitations of claim 1, because the combination uses an obvious variation of prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this combination in order to minimize DRX active time for conserving UE battery power.

Regarding claim 2, NPL1, Yu, and Zhou disclose the limitations of claim 1 as set forth, and Zhou further discloses monitoring the PDCCH during the period of time ([0300] A UE may monitor a PDCCH of a cell for at least one random access response identified by a RA-RNTI or for at least one response to beam failure recovery request identified by a C-RNTI while a timer for a time window is running (corresponding to the DRX active time).).  

Regarding claim 3, NPL1, Yu, and Zhou disclose the limitations of claim 1 as set forth, and NPL1 further discloses starting or restarting a timer at the first time; and staying in the DRX Active Time while the timer is running (P. 39, Sec. 5.17: The MAC entity shall: 1>if beam failure indication has been received from lower layers: 2> start beamFailureRecoveryTimer; 2> initiate a Random Access procedure (see subclause 5.1) on the SpCell. 1> if the beamFailureRecoveryTimer expires: 2> indicate beam failure recovery request failure to upper layers. 1> if downlink assignment or uplink grant on the PDCCH addressed for the C-RNTI has been received: 2> stop and reset beamFailureRecoveryTimer; the beamFailureRecoveryTimer corresponding to the DRX active time).  

Regarding claim 4, NPL1, Yu, and Zhou disclose the limitations of claim 3 as set forth, and NPL1 further discloses stopping the timer when the UE receives the BFRR (P. 39, Sec. 5.17: The MAC entity shall: 1>if beam failure indication has been received from lower layers: 2> start beamFailureRecoveryTimer; 2> initiate a Random Access procedure (see subclause 5.1) on the SpCell. 1> if downlink assignment or uplink grant on the PDCCH (including BFRR) addressed for the C-RNTI has been received: 2> stop and reset beamFailureRecoveryTimer.). 

Regarding claim 5, NPL1, Yu, and Zhou disclose the limitations of claim 3 as set forth, and NPL1 further discloses wherein in a case that the UE does not receive the BFRR while the timer is running, the end of the period of time is determined by a third time at which the timer expires  (P. 39, Sec. 5.17: The MAC entity shall: 1>if beam failure indication has been received from lower layers: 2> start beamFailureRecoveryTimer (= first time); 2> initiate a Random Access procedure (see subclause 5.1) on the SpCell. 1> if the beamFailureRecoveryTimer expires (= at a third time): 2> indicate beam failure recovery request failure to upper layers.). 

Regarding claim 6, NPL1, Yu, and Zhou disclose the limitations of claim 3 as set forth, and NPL1 further discloses restarting the timer in a first symbol after an end of a retransmission of the BFR MAC CE (P. 39, Sec. 5.17: Beam Failure Recovery Request procedure: The beam failure recovery request procedure is used for indicating to the serving gNB of a new SSB or CSI-RS when beam failure is detected on the serving SSB(s)/CSI-RS(s). Beam failure is detected by the lower layers and indicated to the MAC entity. The MAC entity shall: 1>if beam failure indication has been received from lower layers: 2> start beamFailureRecoveryTimer (= at a first time); the earliest the timer can start is in a first symbol after an end of a retransmission of the BFR MAC CE.).  

Regarding claim 10, NPL1, Yu, and Zhou disclose the limitations of claim 1 as set forth, and NPL1 further discloses considering that the RA procedure is successfully completed when the UE receives the BFRR (P. 39, Sec. 5.17: The MAC entity shall: 1>if beam failure indication has been received from lower layers: 2> start beamFailureRecoveryTimer; 2> initiate a Random Access procedure (see subclause 5.1) on the SpCell. 1> if downlink assignment or uplink grant on the PDCCH (including BFRR) addressed for the C-RNTI has been received: 2> stop and reset beamFailureRecoveryTimer; thus, stopping of the timer upon receiving PDCCH (containing BFRR) indicates successful completion of the RA procedure). 

Claims 11-16 and 20 are rejected on the same grounds set forth in the rejection of claims 1-6 and 10, respectively. Claims 11-20 recite similar features as in claims 1-10, respectively, from the perspective of an apparatus for a UE. Zhou further discloses a User Equipment (UE) configured with a Discontinuous Reception (DRX) operation, the UE comprising: a memory; and at least one processor coupled to the memory, the at least one processor being configured to perform similar functions ([0225] and Fig. 3: The wireless device 110 (= a UE) with processor 314, and at least one set of program code instructions 316 stored in non-transitory memory 315 and executable by the at least one processor 314.).

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1, in view of Yu, in view of Zhou, and further in view of Agiwal et al. (WO 2019/135654 A1; hereinafter “Agiwal”).

Regarding claim 7, NPL1, Yu, and Zhou disclose the limitations of claim 3 as set forth. But NPL1, Yu, and Zhou do not disclose monitoring the PDCCH while the timer is running during a measurement gap.  
However, in the same filed of endeavor, Agiwal discloses a UE performing a beam failure recovery procedure which includes sending a BFR MAC CE and receiving a response (BFRR) in a PDCCH ([0201] and Fig. 14: UE transmits Beam Failure Recovery Request at operation 1434. The beam failure recovery request is a MAC CE; [0245] monitor the PDCCH of the SpCell for response (= BFRR) to beam failure recovery request identified by the C-RNTI while bfr-ResponseWindow is running; [0268] The beam failure recovery timer may refer to a timer for the beam failure recovery procedure, which may start if beam failure instance indication has been received from lower layers and stop if a random access procedure for a beam failure recovery is successfully completed.); and
monitoring a PDCCH while a timer is running during a measurement gap ([0251] If DRX is configured and ra-ResponseWindow is running, UE shall perform the operations (described earlier) defined for active time; [0252] Once the Random Access Preamble is transmitted and regardless of the possible occurrence of a measurement gap or DRX configuration, the MAC entity shall: monitor the PDCCH of the SpCell for Random Access Response(s) identified by the RA-RNTI(s) while ra-ResponseWindow is running.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, Yu, and Zhou as applied to claim 3, based on the above teaching from Agiwal, to derive the limitations of claim 7, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable beam failure recovery during the measurement gap.

Regarding claim 8, NPL1, Yu, and Zhou disclose the limitations of claim 1 as set forth. But NPL1, Yu, and Zhou do not explicitly disclose wherein the BFR MAC CE is transmitted via an Uplink (UL) grant that is included in a Random Access Response (RAR) of the RA procedure.  
However, in the same filed of endeavor, Agiwal discloses a UE performing a beam failure recovery procedure which includes sending a BFR MAC CE ([0201] and Fig. 14: UE transmits Beam Failure Recovery Request at operation 1434. The beam failure recovery request is a MAC CE; [0245] monitor the PDCCH of the SpCell for response (= BFRR) to beam failure recovery request identified by the C-RNTI while bfr-ResponseWindow is running; [0268] The beam failure recovery timer may refer to a timer for the beam failure recovery procedure, which may start if beam failure instance indication has been received from lower layers and stop if a random access procedure for a beam failure recovery is successfully completed.),
wherein the BFR MAC CE is transmitted via an Uplink (UL) grant that is included in a Random Access Response (RAR) of the RA procedure ([0146] and Fig. 9: In the UL grant received in RAR, UE transmits Beam Failure Recovery Request at operation 934; [0201] The beam failure recovery request is a MAC CE.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, Yu, and Zhou as applied to claim 1, based on the above teaching from Agiwal, to derive the limitations of claim 8, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order utilize the resources granted for uplink transmission in random access procedure for a subsequent beam failure recovery procedure.

Regarding claim 9, NPL1, Yu, and Zhou disclose the limitations of claim 1 as set forth. But NPL1, Yu, and Zhou do not disclose wherein the BFR MAC CE includes at least one of a cell identity, a beam-presence indicator, or a candidate beam indicator.
However, in the same filed of endeavor, Agiwal discloses a UE performing a beam failure recovery procedure which includes sending a BFR MAC CE ([0201] and Fig. 14: UE transmits Beam Failure Recovery Request at operation 1434. The beam failure recovery request is a MAC CE; [0268] The beam failure recovery timer may refer to a timer for the beam failure recovery procedure, which may start if beam failure instance indication has been received from lower layers and stop if a random access procedure for a beam failure recovery is successfully completed.),
wherein the BFR MAC CE includes a candidate beam indicator ([0201] The beam failure recovery request is a MAC CE and the MAC CE may include one or more CSI-RS ID or SSB ID (= candidate beam indicator) of selected SSB or CSI-RS; [0208] the PRACH resource configuration of SCell may have Quasi-co-location information for mapping the beams from SpCell and beams from SCells, simultaneously (i.e., SSB index of SpCell and SSB index of SCell, SSB index of SpCell and CSI_RS index of SCell, CSI RS index of SpCell and SSB index of SCell, CSI RS index of SpCell and CSI RS index of SCell); A new candidate beam is the CSI-RS or SS Block (SSB) of serving cell whose measured quality (e.g., RSRP) is above a configured threshold.). The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document discloses one of the species (candidate beam indicator), which anticipates the genus (MPEP 2131.02).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1, Yu, and Zhou as applied to claim 1, based on the above teaching from Agiwal, to derive the limitations of claim 9, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to identify the UE requesting beam failure recovery.

Claims 17-19 are rejected on the same grounds set forth in the rejection of claims 7-9, respectively. Claims 17-19 recite similar features as in claims 7-9, respectively, from the perspective of an apparatus for a UE. 
Zhou further discloses a User Equipment (UE) configured with a Discontinuous Reception (DRX) operation, the UE comprising: a memory; and at least one processor coupled to the memory, the at least one processor being configured to perform similar functions ([0225] and Fig. 3: The wireless device 110 (= a UE) with processor 314, and at least one set of program code instructions 316 stored in non-transitory memory 315 and executable by the at least one processor 314.).
Agiwal also discloses a User Equipment (UE) configured with a Discontinuous Reception (DRX) operation, the UE comprising: a memory; and at least one processor coupled to the memory, the at least one processor being configured to perform similar functions ([264] Referring to Figure 24, the terminal includes a transceiver 2410, a controller 2420 and a memory 2430. The transceiver 2410, the controller 2420 and the memory 2430 are configured to perform the operations of the UE illustrated in the figures, e.g., Figures 1 to 23.).

Response to Arguments
Applicant's arguments have been considered and acknowledged. In response, new grounds of rejection are presented in this office action and the arguments do not apply to the combination of references being used in the current rejection.

Regarding claim 1, the applicant argues (remarks P. 10) that “Zhou discloses that the wireless device may monitor a PDCCH in DRX active time, but Zhou does not disclose or teach when the DRX active time begins and when the DRX active time ends. Although Zhou may disclose that a UE may "monitor a PDCCH" while a timer for a time window is running, Zhou does not disclose or teach such a time window is the DRX active time. Applicant notes that in a typical communication system, the time period of "when a UE monitors a PDCCH" is not equivalent to the time period of when a UE "operates in the DRX active time" because the DRX active time may further involve other UE behaviors, resulting in a different time period than that during which the UE monitors a PDCCH.”
The examiner respectfully disagrees. NPL1 discloses that “beamFailureRecoveryTimer” starts when a beam recovery request is sent and ends when UE receives a response (BFRR) in a PDCCH”.  Zhou discloses configuring DRX active time to a time window needed to monitor for a PDCCH in order to minimize UE’s power consumption. Therefore, a person skilled in the art would have been able to configure Zhou’s DRX active time to be the same as NPL1’s “beamFailureRecoveryTimer”, because the DRX active time is configurable.

The same reasoning applies to claim 11 mutatis mutandis. Claims 1 and 11 are rejected accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Agiwal et al. (US 20210068162 A1) – Beam failure recovery procedure on SpCell.
Park et al. (US 20180270713 A1) – Beam failure recovery procedure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471